Cook, Justice.
Whereas the Supreme Court of the United States by judgment of that court entered on January 23, 1967, reversed the judgment of this court in Davis v. State, 222 Ga. 114 (149 SE2d 130), wherein this court affirmed the judgment of the Superior Court of Mitchell County convicting *128the defendant of the crime of murder, the judgment of this court is vacated and the judgment of the trial court is reversed.
Decided February 23, 1967.
B. Clarence Mayfield, Morris Brown, for appellant.
Fred Hand, Jr., Solicitor General, Arthur K. Bolton, Attorney General, Rubye G. Jackson, Assistant Attorney General, for appellee.

Judgment reversed.


All the Justices concur.